In a child support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Queens County (Richroath, J.), dated March 15, 2004, which denied his objections to an order of the same court (Hickey, S.M.), dated February 18, 2004, which, after a hearing, denied his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the Family Court properly considered the assistance he received from his father in calculating his child support obligation (see Domestic Relations Law § 240 [1-b] [b] [5] [iv] [D]; Mellen v Mellen, 260 AD2d 609, 609-610 [1999]; Lapkin v Lapkin, 208 AD2d 474 [1994]) by imputing the loans the petitioner received from his father as income (see Matter of Yaroshenko v Kats, 7 AD3d 806 [2004]). Prudenti, P.J, Adams, Rivera and Fisher, JJ., concur.